TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2016



                                     NO. 03-15-00077-CV


                               Gregory Joe Wickline, Appellant

                                                v.

        Board of Regents for the Oklahoma Agricultural and Mechanical Colleges,
    acting for and on behalf of Oklahoma State University; and James Michael Holder,
   in his individual capacity and in his capacity as Vice President for Athletic Programs
     and Director of Intercollegiate Athletics for Oklahoma State University, Appellees




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 23, 2015. Appellant has

filed an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and the

court below.